Title: From James Madison to James Monroe, 23 November 1818
From: Madison, James
To: Monroe, James


Dr. Sir
Novr: 23. 1818
I thank you for the “Message” put under cover to me. The topics which it embraces are well presented to public attention. None of the Documents have reached us. Those relating to S. America, are I find objects of much curiosity. The inference you draw from them, leaves no doubt however as to their general complexion. I can not learn the precise state of Mr. Jefferson’s convalescence. I fear it is very tedious, but I trust no wise doubtful in its issue. Health & success
James Madison
